        Case 1:20-cv-00327-CWD Document 21 Filed 01/04/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 BRADLEY DAVID KNIRNSCHILD,

                      Plaintiff,               Case No. 1:20-cv-00327-BLW

 vs.                                           SUCCESSIVE REVIEW ORDER

 BRADLEY BIGFORD,

                      Defendant.




       Plaintiff has filed a Third Amended Complaint against Defendant Bradley

Bigford, a physician’s assistant at the Ada County Jail, in his individual capacity. Having

reviewed the pleading, the Court concludes that Plaintiff has stated colorable Eighth

Amendment claims against the Defendant upon which he will be permitted to proceed.

       Plaintiff has amended out his claims against Ada County, and so the Court will

dismiss that action and de-consolidate the two cases.

                                         ORDER

       IT IS ORDERED:

       1.     Plaintiff may proceed on his Eighth Amendment claims against Defendant

              Bradley Bigford.

       2.     Case No. 1:20-cv-00341-BLW shall be de-consolidated from this case.


SUCCESSIVE REVIEW ORDER - 1
      Case 1:20-cv-00327-CWD Document 21 Filed 01/04/21 Page 2 of 5




     3.    Plaintiff’s Motion to File Third Amended Complaint (Dkt. 17) is

           GRANTED.

     4.    Plaintiff’s Motion to Require Defendant to Reply to Third Amended

           Complaint (Dkt. 19) is DENIED as MOOT.

     5.    Defendant Bradley Bigford will be allowed to waive service of summons

           by executing, or having their counsel execute, the Waiver of Service of

           Summons as provided by Fed. R. Civ. P. 4(d) and returning it to the Court

           within 30 days. If Defendants choose to return the Waiver of Service of

           Summons, the answer or pre-answer motion will be due in accordance with

           Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of Court will forward a copy

           of the Third Amended Complaint and Supplement (Dkts. 18, 20), a copy of

           this Order, and a Waiver of Service of Summons to the following counsel:

                         Ada County Prosecutor
                         200 W Front Street, #3191
                         Boise, ID 83702.

     6.    Should any entity determine that the individuals for whom counsel

           for the entity was served with a waiver are not, in fact, its employees

           or former employees, or that its attorney will not be appearing for

           the entity or for particular former employees, it should file a notice

           within the CM/ECF system, with a copy mailed to Plaintiff,

           indicating which individuals for whom service will not be waived.

     7.    If Plaintiff receives a notice from Defendants indicating that service


SUCCESSIVE REVIEW ORDER - 2
      Case 1:20-cv-00327-CWD Document 21 Filed 01/04/21 Page 3 of 5




           will not be waived for an entity or certain individuals, Plaintiff will

           have an additional 90 days from the date of such notice to file a

           notice of physical service addresses of the remaining Defendants, or

           claims against them will be dismissed without prejudice without

           further notice.

     8.    The parties must follow the deadlines and guidelines in the Standard

           Disclosure and Discovery Order for Pro Se Prisoner Civil Rights

           Cases, issued with this Order.

     9.    Dispositive motions must be filed no later than 300 days after entry

           of this Order.

     10.   Each party must ensure that all documents filed with the Court are

           simultaneously served upon the opposing party (through counsel if

           the party has counsel) by first-class mail or via the CM/ECF system,

           pursuant to Federal Rule of Civil Procedure 5. Each party must sign

           and attach a proper mailing certificate to each document filed with

           the court, showing the manner of service, date of service, address of

           service, and name of person upon whom service was made.

     11.   The Court will not consider ex parte requests unless a motion may

           be heard ex parte according to the rules and the motion is clearly

           identified as requesting an ex parte order, pursuant to Local Rule of

           Civil Practice before the United States District Court for the District


SUCCESSIVE REVIEW ORDER - 3
      Case 1:20-cv-00327-CWD Document 21 Filed 01/04/21 Page 4 of 5




           of Idaho 7.2. (“Ex parte” means that a party has provided a

           document to the court, but that the party did not provide a copy of

           the document to the other party to the litigation.)

     12.   All Court filings requesting relief or requesting that the Court make

           a ruling or take an action of any kind must be in the form of a

           pleading or motion, with an appropriate caption designating the

           name of the pleading or motion, served on all parties to the

           litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and 11,

           and Local Rules of Civil Practice before the United States District

           Court for the District of Idaho 5.1 and 7.1. The Court will not

           consider requests made in the form of letters.

     13.   No party may have more than three pending motions before the

           Court at one time, and no party may file a motion on a particular

           subject matter if that party has another motion on the same subject

           matter currently pending before the Court. Motions submitted in

           violation of this Order may be stricken, summarily denied, or

           returned to the moving party unfiled.

     14.   Plaintiff must notify the Court immediately if Plaintiff’s address

           changes. Failure to do so may be cause for dismissal of this case

           without further notice.

     15.   Pursuant to General Order 324, this action is hereby returned to the


SUCCESSIVE REVIEW ORDER - 4
Case 1:20-cv-00327-CWD Document 21 Filed 01/04/21 Page 5 of 5
